DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to application filed 01/04/2021, where claims 1-20 are currently pending.

Remarks 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit configured to” and “a control unit configured to” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 are rejected to because of the following:  independent claim 1 recites “a storage unit configured to store the operation element”.  The “operation element”, according to the limitation immediately preceding the limitation above, is a hardware element because the limitation recites, “one or more hardware interfaces having an operation element disposed on a surface of the touchscreen”.  Further, as recited in the published specification (US 20210240321), “The operation element is desirably stuck on the surface of the touchscreen. However, as long as the operation element is in contact with the surface, the operation element does not necessarily need to be fixed by a tape or adhesives” (¶ [0036]).  From the recitations of the claim and the specification presented above, one of ordinary skill in the art would understand that the operation element is a hardware element.  However, it is unclear to one of ordinary skill in the art how a “storage unit”, such as memory, which is known to store programs, codes, software, etc., can be configured to store a hardware element.  It is also not well known in the art on how to use memory to store a hardware element.  Therefore, it is unclear what subject matter the applicant claimed as the invention.  As such, renders the claim indefinite.  Independent claim 11 recites substantially similar limitations and deficiencies as claim 1 discussed above; therefore, claim 11 is likewise rejected.
Claims 2-10 and 12-20 are rejected to as having the same deficiencies as the claim they depend from.

Claims 10 and 20 are rejected to because of the following:  claim 10 recites “wherein the control unit ends the prescribed period when the proximity of the hand is not removed upon lapse of a fourth time after the touch of the hand is removed”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al., (US 20180129335 A1) (hereinafter Stone).

Referring to claim 1, Stone teaches an interface device, comprising: 
a touchscreen (touchscreen display; ¶ [0018]); 
one or more hardware interfaces having an operation element disposed on a surface of the touchscreen (“a touchscreen display, such as in a horizontal configuration…Totem devices rest on the touchscreen display to accept end user manipulation”; ¶ [0018]); 
a storage unit configured to store the operation element (“memory…and firmware instructions”; ¶ [0018]) in association with a disabled region that is a region on the touchscreen where touch operation is disabled (“Ignore zones…adapt based upon detected context at the touchscreen display, such as the relative location of the totem at the display”; ¶ [0018]); and 
a control unit configured to disable touch operation to the disabled region that is associated with the operation element, during a prescribed period estimated that a user operates the operation element (“a touch controller or operating system enforces ignore zones proximate to the totem and hysteresis for processing inputs related to touches proximate the totem so that processing resources are not diverted to manage detected inputs where the inputs likely relate to inadvertent touches related to totem interactions”; ¶ [0018]).  

Referring to claim 2, Stone further teaches the interface device according to claim 1, wherein: 
the hardware interface has a plurality of the operation elements (totem devices; ¶ [0018]); and 
the storage unit stores the operation elements in association with the disabled regions, respectively (“memory…and firmware instructions”; ¶ [0018]). 

Referring to claim 3, Stone further teaches the interface device according to claim 1, wherein the disabled region is a region incorporating a region where the operation element is disposed (“Ignore zones…adapt based upon detected context at the touchscreen display, such as the relative location of the totem at the display”; ¶ [0018]).

Regarding claims 11-13, these claims recite the information processing device having substantially similar structures and performs substantially similar steps of the method as interface device of claims 1-3 respectively; therefore, the same rationale of rejection is applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stone as applied to claims 1 and 11 above, and in view of Powell et al., (US 20190377486 A1) (hereinafter Powell).

Referring to claim 4, Stone further teaches the interface device according to claim 1, wherein: 
the operation element includes a…sensor that detects a touch of a hand with the operation element (“At step 116, ignore zones and hysteresis are defined for the totem based upon the totem context. At step 116, detection of motion of the totem is performed with analysis of touches or other indicia, such as…weight placed upon the totem”; ¶ [0055]; weight switch 136; ¶ [0056], fig. 7); and 
the control unit defines a period when the touch sensor detects the touch of the hand as the prescribed period (“if an end user hand has weight or is captured in an image as placed over totem 40, a longer hysteresis period is applied”; ¶ [0045]).
However, Stone does not explicitly teach the sensor being a touch sensor.
Powell teaches a touch sensor (“The capacitive touch indicator 602 is operatively coupled to the gripping member 606”; ¶ [0042], fig. 6).
Stone and Powell are analogous art to the claimed invention because they are concerning with input device for user interface (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Stone and Powell before them to modify the information handling system of Stone to incorporate the capacitive touch indicator as taught by Powell.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Powell (¶ [0040]-[0046], figs. 6 and 8A-B), because the capacitive touch indicator does not depend on the information handling system.  That is the capacitive touch indicator performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to modernize the input interface by utilizing touch technology.

Referring to claim 5, Stone further teaches the interface device according to claim 4, wherein: 
the operation element is a dial switch (“a dial user interface 80 accepts inputs from totem 40 by a rotational movement of totem 40”; ¶ [0050], fig. 4); and 
the control unit defines a period when the touch of the hand is detected…as the prescribed period (“At step 116, ignore zones and hysteresis are defined for the totem based upon the totem context. At step 116, detection of motion of the totem is performed with analysis of touches or other indicia, such as…weight placed upon the totem”; ¶ [0055]; weight switch 136; ¶ [0056], fig. 7).
However, Stone does not explicitly teach detecting the hand at two or more spots.
Powell further teaches detecting the hand at two or more spots (“As shown in FIG. 8A, a touch-sensitive display 800 visually presents a first image 802 through an accessory 804 based on the touch-sensitive display 800 determining that no touch input is provided to the accessory 804. In particular, the touch-sensitive display 800 does not detect a capacitive signature of touch input to the accessory 804…in FIG. 8B, the touch-sensitive display 800 visually presents a second image 806 through the accessory 804 in response to determining that touch input is provided to the accessory 804…In particular, the touch-sensitive display 800 detects a capacitive signature of touch input to the accessory 804 and varies visual presentation based on detecting such touch input”; ¶ [0046], figs. 8A-B.  Examiner notes, as shown in figure 8B, there are at least two fingers, i.e. index and thumb of a user’s hand, are in contact with the accessory 804.)

Referring to claim 6, Stone further teaches the interface device according to claim 4, wherein the control unit extends the prescribed period until lapse of a first time after the touch of the hand is removed (“If at step 112 the totem is still 

Regarding claims 14-16, these claims recite the information processing device having substantially similar structures and performs substantially similar steps of the method as interface device of claims 4-6 respectively; therefore, the same rationale of rejection is applicable. 


Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Powell as applied to claims 4 and 14 above, and further in view of Knittel, (US 20100301243 A1) (hereinafter Knittel).

Referring to claim 7, Stone further teaches the interface device according to of claim 4, wherein: 
the operation element includes a…sensor that detects…a hand to the operation element (“At step 116, ignore zones and hysteresis are defined for the totem based upon the totem context. At step 116, detection of motion of the totem is ; and 
the control unit defines a period when the…sensor detects…the hand as the prescribed period (“if an end user hand has weight or is captured in an image as placed over totem 40, a longer hysteresis period is applied”; ¶ [0045]).
However, Stone in view of Powell do not explicitly teach the sensor being a proximity sensor that detects proximity of a hand to the operation element.
Knittel teaches a proximity sensor that detects proximity of a hand to the operation element (“The rotary control element 14…includes a proximity sensor 22 detecting a hand approaching the control element 14 or the contact made by a hand”; ¶ [0031]).
Stone, Powell, and Knittel are analogous art to the claimed invention because they are concerning with input device for user interface (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Stone in view of Powell and Knittel before them to modify the information handling system of Stone in view of Powell to incorporate the proximity sensor as taught by Knittel.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Knittel (¶ [0029]-[0033]), because the proximity sensor does not depend on the information handling system.  That is the proximity sensor performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art. The motivation to combine would have been to increase efficiency of the interface by 

Referring to claim 8, Stone further teaches the interface device according to claim 7, wherein the control unit extends the prescribed period until lapse of a second time after…the hand is removed (“If at step 112 the totem is still indicated at the touchscreen display, the process returns to step 106 to track the new totem position. If the totem has been removed or is otherwise not tracked as an appropriate signature, the process returns to step 92 to analyze the touch”; ¶ [0052], fig. 5; “the process continues to step 94 to present the touch at the touchscreen display or otherwise process the touch as an input. At step 96, subsequent touches are buffered for the totem hysteresis to continue to monitor touches for association with a totem device”; ¶ [0051], fig. 5).
However, Stone in view of Powell do not explicitly teach detect proximity of the hand is removed.
Knittel further teaches detect proximity of the hand is removed (“the proximity sensor 22 no longer detects a hand near the control element 14 or a hand touching the rotary element 14”; ¶ [0033]).

Referring to claim 9, Stone further teaches the interface device according to claim 7, wherein the control unit ends the prescribed period when the touch of the hand is not detected upon lapse of a third time after…the hand is detected (If at step 112 the totem is still indicated at the touchscreen display, the process returns to 
However, Stone in view of Powell do not explicitly teach detect proximity of the hand.
Knittel teaches detect proximity of the hand (“The rotary control element 14…includes a proximity sensor 22 detecting a hand approaching the control element 14 or the contact made by a hand”; ¶ [0031]).

Regarding claims 17-19, these claims recite the information processing device having substantially similar structures and performs substantially similar steps of the method as interface device of claims 7-9 respectively; therefore, the same rationale of rejection is applicable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 10969896 (Ahnebrink) – discloses a method and an electronic device having a touch display, where a portion of the touch display can be disabled.

US 20180032213 (Touyama) – discloses a display device comprising a touch sensor, where in response to a tool placed on the display device, the touch sensor in a display region in which the tool is placed is disabled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144